Opinion issued February 10, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00695-CV
                            ———————————
                           KAMAL KADI, Appellant
                                         V.
                           WILLIS GROUP, Appellee



                On Appeal from the County Court at Law No. 3
                            Harris County, Texas
                       Trial Court Cause No. 972077


                          MEMORANDUM OPINION

      Appellant, Kamal Kadi, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order Regarding

Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
                                         1
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). After being

notified that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 5; 42.3(b).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.



                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                           2